Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 - 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17691465 (which is allowed but patent number still pending). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 - 5 are contained in/substantially similar to  claim 6 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 6, 11 - 15, 17, 19 - 20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison et al.  (US 20190266862).

Regarding claim 1, Harrison discloses an anti-ligature device (Title; Abstract; Fig. 1, element 101; [0025]) for attachment to an edge of a door leaf (Figs. 1 & 2, element 101 attached to top edge; [0025]), the anti- ligature device comprising a proximity sensor (Fig. 4, element 202; [0029]; wherein the proximity sensor is sensing portion 202) arranged to detect a ligature secured around the anti-ligature device ([0003] discloses rope on door creates pressure on element 305; [0027]; Fig. 3 shows motion of element 305 by arrow 309; [0034]).

Regarding claim 2, Harrison discloses the proximity sensor is housed within the anti-ligature device (Fig. 4 shows sensor 202 within sensing unit 201).

Regarding claim 3, Harrison discloses a target opposing the proximity sensor (Fig. 4, element is not numbered but corresponds to Fig. 3, element 305; [0032] – [0034]), wherein the target is moveable relative to the proximity sensor when a ligature is secured around the anti-ligature device ([0034]; Fig. 3 shows target 305 moves in the direction of arrow 309), and wherein the proximity sensor is configured to detect a change in proximity of the target ([0003] discloses rope on door creates pressure on element 305; [0027]; Fig. 3 shows motion of element 305 by arrow 309; [0034]).

Regarding claim 4, Harrison discloses the target is moveable towards the proximity sensor when a ligature is secured around the anti- ligature device ([0034]; Fig. 3 shows target 305 moves in the direction of arrow 309 towards sensor 202).

Regarding claim 5, Harrison discloses the target is resiliently biased away from the proximity sensor (Fig. 3 shows element 305 in position with force applied. As force is applied element 305 moves in direction shown by arrow 309 i.e. towards sensor 202 shown in Fig. 4. So, in the no force position, the target 305 is away from the sensor).

Regarding claim 6, Harrison discloses the target is moveable between a first position in which it is separated from the proximity sensor by a first distance, and a second position in which it is separated from the proximity sensor by a second distance (Fig. 3 shows target 305 in 1st position relative to sensor 202, with a 1st distance between 305 and 202. When the target moves in the direction of the arrow 309, it will be in a 2nd position with a 2nd distance separating 305 from 202).

Regarding claim 11, Harrison discloses a first part for attachment to a door leaf (Fig. 3, 1st part is element 304 fits on door leaf as in Fig. 2), and a second part coupled with the first part (Fig. 3, 2nd part is element 305 coupled to 304, e.g.  when 305 moves all the way down, it may contact 304) wherein the proximity sensor is connected to one of the first part and the second part (Fig,. 3, sensor 202 connected to 304); and the other of the first part and the second part comprises the target (Fig. 3, element 305 is the target).

Regarding claim 12, Harrison discloses the part comprising the target is configured to float relative to the other part such that the target is moveable relative to the proximity target (Fig. 3, target 305 floats up or down; arrow 309 shows down motion; proximity target can be sensor 202).

Regarding claim 13, Harrison discloses the part comprising the target is resiliently biased into one of the first position and the second position (Fig. 3 shows target 305 in 1st position relative to sensor 202). All other limitations are analyzed as in claim 6 above.

Regarding claim 14, Harrison discloses the second part is biased away from the first part (Fig. 3, shows 2nd part 305 away from 1st part 304).

Regarding claim 15, Harrison discloses the first and second parts define an enclosure within which the proximity sensor is located (Fig. 3, 1st part 304 and 2nd part 305 form enclosure in which sensor 202 is located).

Regarding claim 17, Harrison discloses the anti-ligature device is elongate and configured for attachment along at least a portion of an edge of a door leaf (Figs. 1 & 2 show anti-ligature device 101 is elongate and attached to top edge of door).

Regarding claim 19, Harrison discloses a door leaf comprising an anti-ligature device attached to an edge thereof (Figs. 1 and 2 show element 101 attached to edge).

Regarding claim 20, Harrison discloses the anti-ligature device extends along at least a portion of the edge (Figs. 1 & 2 show element 101 extends along the top edge of the door).

Regarding claim 22, Harrison discloses a door system comprising a door leaf pivotally attached to a door frame (Fig. 1 shows door leaf and frame 103), and further comprising an anti-ligature device attached to one of a top edge, bottom edge, and closing edge, of the door leaf (Figs. 1 & 2 shows anti-ligature device 101 attached to top edge).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 – 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 20190266862) in view of Frolov et al. (US 20060192396).

Regarding claim 7, Harrison discloses the sensor detects force ([0038]).
Harrison does not disclose the proximity sensor is configured to detect when the separation between the target and the proximity sensor crosses a predetermined threshold distance, wherein one of the first and second distances is larger than the threshold distance, and the other of the first and second distances is smaller than the threshold distance.
Frolov discloses the proximity sensor is configured to detect when the separation between the target and the proximity sensor crosses a predetermined threshold distance ([0020] discloses “… a proximity sensor (e.g., an inductive sensor, etc.; none shown) configured to sense when the latch 12 or a component connected therewith is located proximal to, or moves from, the particular sensor 14……; i.e. the sensor detects distance). 
One of ordinary skill in the art can easily check distance vs a predetermined threshold. Under Rationales for Obviousness (MPEP 2143, Rationale E), this is Obvious to Try.
Frolov is relevant to the invention since he deals with sensors used on doors. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Frolov in the system of Harrison because this would allow distance to be detected. Distance would be another option to measuring force and could be measured easily and more precisely than force.  The limitation “one of the first and second distances is larger than the threshold distance, and the other of the first and second distances is smaller than the threshold distance” is inherent in comparing distance vs threshold. 

Regarding claim 8, Harrison discloses the target is resiliently biased into one of the first position and the second position (Fig. 3 shows target 305 in 1st position relative to sensor 202. When the target moves in the direction of the arrow 309, it will be in a 2nd position).

Regarding claim 9, Harrison discloses the target is moveable into the other of the first position and the second position when a ligature is secured around the anti-ligature device (Fig. 3 shows target 305 in 1st position relative to sensor 202. When a ligature is secured around, for example, Fig. 1 element 101, the target moves in the direction of the arrow 309 in Fig. 3 and it will be in a 2nd position).

Regarding claim 10, Harrison does not disclose the proximity sensor is an inductive proximity sensor, and the target is a metal target.
Frolov discloses the proximity sensor is the proximity sensor is an inductive proximity sensor, and the target is a metal target ([0020] discloses inductive sensor; door lock in Fig. 2 inherently metal).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Frolov in the system of Harrison because this would allow distance to be detected. Inductive sensors have the advantage of being accurate, among others. Metal makes the lock stronger and can be used to create a magnetic field used by the sensor. 

Regarding claim 18, Harrison discloses an opening for receiving a lock element (Fig. 1, opening to the left of symbol 102). Harrison doesn’t number the part or explicitly state what it is. However, to one of ordinary skill in the art, it appears to be a lock opening.
Frolov clearly discloses an opening for receiving a lock element (Fig. 1, lock 14 fits into opening).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the lock opening for a lock, as taught by Frolov in the system of Harrison because this would allow the door to be locked, as is well known in the art.

Claims 16, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 20190266862).

Regarding claim 16, Harrison does not disclose a first plurality of sensors.
However, Harrison discloses a single sensor (Fig. 4, element 202).  Adding a 2nd one is obvious to try or an obvious variation of having just one (Rationales for Obviousness, MPEP 2143, Rationales E & F).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have a 2nd sensor, as this provides a backup and also increases the reliability, since two readings are now taken.

Regarding claim 21, Harrison does not disclose a further anti-ligature device.
However, adding a 2nd one is obvious to try or an obvious variation of having just one (Rationales for Obviousness, MPEP 2143, Rationales E & F).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have a further anti-ligature device as this provides a backup and also increases the reliability, since two readings are now taken.

Regarding claim 23, Harrison does not disclose a further anti-ligature device  attached to another of the top edge, bottom edge, and closing edge.
However, adding a 2nd one is obvious to try or an obvious variation of having just one (Rationales for Obviousness, MPEP 2143, Rationales E & F). One of ordinary skill in the art can add another to the top edge e.g. top edge can be divided into two halves, with each having one anti-ligature device.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have a further anti-ligature device as this provides a backup and also increases the reliability, since two readings are now taken. 

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to anti-ligature devices:

Colligan et al. (US 20200208436) discloses Anti-Ligature Door Hardware with Enhanced Safety Features

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632